Determination of the Appellate Term unanimously reversed and the judgment of the Municipal Court reinstated. The so-called hearsay testimony to which objection was made was not hearsay. The testimony of the plaintiff as to what her lawyer had told her was offered as evidence that the statement was made and not as evidence of the truth of anything that was said. The particular point at issue was whether the lawyer had said what plaintiff testified he said. Plaintiff’s testimony to that point was competent and it was also relevant under the circumstances. Settle order on notice. Concur ■—• Peck, P. J., Breitel, Prank, Valente and Bergan, JJ.